Citation Nr: 1101234	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-21 210	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California

THE ISSUES

1.  Entitlement to a rating higher than 20 percent for a low back 
disability as a residual of injury to the lumbar spine, including 
degenerative disc disease (DDD) and spondylosis.

2.  Entitlement to an initial rating higher than 10 percent for 
associated atrophy of the left leg.

REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from September 1963 to 
February 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2008 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  

In June 2010, as support for his claims, the Veteran testified at 
a hearing at the RO before the undersigned Veterans Law Judge of 
the Board (Travel Board hearing).

The Board is remanding the claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

During the June 2010 hearing, the Veteran's representative 
pointed out the Veteran had not had a VA compensation examination 
since May 2008, so in about 2 years.  It is now approaching 3 
years since that last evaluation.  And as support for the notion 
that the service-connected disabilities had worsened since last 
evaluated, the Veteran and his representative submitted a compact 
disc (CD) containing the records of his ongoing evaluation and 
treatment for these disabilities during the last several years - 
from about January 2007 to June 2010.  So the Veteran needs to be 
reexamined to reassess the severity of these disabilities.  See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the 
Board should have ordered a contemporaneous examination of the 
Veteran because a 23-month old examination was too remote in time 
to adequately support the decision in an appeal for an increased 
rating) and Allday v. Brown, 7 Vet. App. 517, 526 (1995) 
(indicating that, where the record does not adequately reveal the 
current state of the claimant's disability, fulfillment of the 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since the previous examination).  See, as well, 
VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. 
App. 121 (1991).

Accordingly, the claims are REMANDED for the following additional 
development and consideration:

1.  Schedule the Veteran for VA compensation 
examinations (orthopedic and neurological) to 
reassess the severity of his low back and 
left leg disabilities.  All diagnostic 
testing and evaluation needed to make this 
determination should be performed, and all 
clinical findings reported in detail.

As well, it is absolutely imperative the 
examiners review the claims file for the 
pertinent medical and other history, 
including a complete copy of this remand.

(a) When reassessing the severity of the left 
leg atrophy, the examiner should also 
indicate whether there is evidence of pain or 
painful motion, weakness, premature/excess 
fatigability, incoordination, etc.  
This includes indicating whether the Veteran 
has additional functional impairment in this 
leg as a consequence of these several 
factors, such as additional limitation of 
motion above and beyond that shown on 
examination, such as during prolonged, 
repetitive use of this leg or when his 
symptoms are most problematic ("flare 
ups").  



And, if possible, the examiner should try and 
quantify the amount of this additional 
impairment, such as by specifying the 
additional restriction in motion.  DeLuca v. 
Brown, 8 Vet. App. 202, 206-07; 
38 C.F.R. §§ 4.40, 4.45, and 4.59.

If there is neurological impairment in the 
left leg associated with the low back 
disability, then the examiner should specify 
the affected nerve and indicate the severity 
of this impairment (incomplete versus 
complete paralysis of this nerve) in terms of 
whether it is mild, moderate, moderately 
severe, or severe.

(b) When reassessing the severity of the 
underlying low back disability, the examiner 
must specify the range of motion on forward 
flexion, backward extension, left and right 
lateral flexion (side bending), and left and 
right rotation (twisting).  These ranges of 
motion should be measured in degrees, with 
normal range of motion additionally indicated 
for comparison.

If motion is so restricted that there is what 
amounts to ankylosis, favorable or 
unfavorable, then this must be expressly 
indicated.

The examiner must also determine whether 
there are objective clinical indications of 
pain/painful motion, weakened movement, 
premature/excess fatigability, 
or incoordination and, if feasible, these 
determinations should be expressed in terms 
of the degree of additional range-of-motion 
loss due to such factors.  This includes 
instances when these symptoms "flare- up" or 
when the lumbar spine is subject to 
prolonged, repetitive motion over a period of 
time.  And this determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion lost due 
to these factors.

The examiner should comment, as well, on 
whether the Veteran's DDD (i.e., 
intervertebral disc syndrome (IVDS)) involves 
incapacitating episodes* and, if so, 
the total duration of them during the past 12 
months.

*According to Note (1) in 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, and incapacitating 
episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a 
physician.

The Veteran is hereby advised that failure to 
report for these scheduled VA examinations, 
without good cause, may have detrimental 
consequences on these pending claims.  
38 C.F.R. § 3.655.

2.  Then readjudicate these claims in light 
of the additional evidence.  If these claims 
are not granted to the Veteran's 
satisfaction, send him and his representative 
a supplemental statement of the case (SSOC) 
and give them an opportunity to submit 
additional evidence and/or argument in 
response before returning these claims to the 
Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



